DETAILED ACTION
	This is a non-final office action on the merit.  Claims 1-4 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2020 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a screen" in line 3, and the limitation “a screen” in line 8.  It is not known if these two instances of “a screen” are the same or not.
Claim 1 recites the limitation "a robot program" in line 5, and the limitation “a robot program” in line 11.  It is not known if these two instances of “a robot program” are the same or not.  In addition, all subsequent recitations of “the robot program” are indefinite as which instance they are referring to.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
simulation device, virtual model display unit, robot program teaching unit, real space virtual display unit, a virtual model placement position correcting unit in claim 1;
relative position error calculating unit, robot program correcting unit in claim 2;
simulation executing unit, virtual model interference detecting unit, robot program interference avoidance unit in claim 3;
robot program transmission unit in claim 4;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kamoi (US 20170165841).
Regarding claim 1, Kamoi teaches:
A robot system comprising a simulation device configured to place virtual models including at least a virtual robot model on a screen, display the virtual models simultaneously with a real equipment including at least a real robot, and perform teaching and simulation of a robot program (at least figs. 1-4 [0023]-[0064] discuss augmented reality-capable display 13 displaying image R2/virtual models of virtual end effector along with real image R1 of robot 11, [0060]-[0064] discuss teaching, simulation of virtual end effector), 
the simulation device comprising: 
a virtual model display unit configured to place the virtual models in a virtual space on a screen and display the virtual models simultaneously with the real equipment (at least figs. 1-4 [0023]-[0064] discuss augmented reality-capable display 13 displaying image R2/virtual models of virtual end effector along with real image R1 of robot 11, [0060]-[0064] discuss teaching, simulation of virtual end effector;  the space occupied by image R2/virtual models of virtual end effector read on a virtual space); 
a robot program teaching unit configured to perform teaching of a robot program in the virtual space (at least figs. 1-4 [0023]-[0064] discuss augmented reality-capable display 13 displaying image R2/virtual models of virtual end effector along with real image R1 of robot 11, [0060]-[0064] discuss teaching, simulation of virtual end effector;  the space occupied by image R2/virtual models of virtual end effector read on a virtual space; discuss “even when the end effector is not attached to the forward end of the arm of the robot 11, the robot teaching task can be performed using the augmented reality-capable display 13 by assuming that the end effector is present” ;  [0026]-[0036] discuss teaching of robot program/operation program, discuss “The virtual object data holding unit 22 holds data relating to a virtual object that is not present in the real space in which the robot 11 is located. The virtual object data is input from the teach operation panel 14 to the virtual object data holding unit 22. The virtual object data is data representing the three-dimensional shape and location of the end effector, the robot peripheral equipment, or the like”); 
a real space virtual model display unit configured to display the virtual models and teaching points of the robot program in a real space, based on a positional relationship in the virtual space (at least figs. 1-4 [0023]-[0064] discuss augmented reality-capable display 13 displaying image R2/virtual models of virtual end effector along with real image R1 of robot 11, [0060]-[0064] discuss teaching, simulation of virtual end effector;  the space occupied by image R2/virtual models of virtual end effector read on a virtual space; discuss “the virtual object image generating unit 23 incorporated in the augmented reality-capable display 13 generates the image R2 of the virtual end effector that matches the real image R1 of the robot 11 currently being taken by the camera 18. Here, the image R2 of the virtual end effector is generated based on the virtual object data stored and held in the virtual object data holding unit 22, i.e., the data representing the three-dimensional shape, etc., of the end effector, and on the relative position and angle between the robot 11 and the camera 18 estimated as described above. More specifically, the image R2 of the virtual end effector is generated as an image having a proper orientation, position, and size with respect to the forward end of the arm contained in the real image R1 of the robot 11 taken by the camera 18.”, discuss “Then, the augmented reality image processing unit 24 incorporated in the augmented reality-capable display 13 causes the image R2 of the virtual end effector generated by the virtual object image generating unit 23 to be displayed on the display unit 19 in such a manner as to be added at the forward end of the arm in the real image R1 of the robot 11 taken by the camera 18 (see arrow E in FIG. 3)”;  discuss “When performing a robot teaching task, the operator operates the robot 11 by using the teach operation panel 14. Since the position/orientation of the robot 11 changes during operation, the real image R1 of the robot 11 displayed on the display unit 19 changes accordingly, as shown in FIG. 4. Then, based on the changing position/orientation data of the robot 11, the augmented reality image processing unit 24 updates the data of the image R2 of the virtual end effector to be displayed near the forward end of the arm in the real image R1 of the robot 11. Here, it is preferable that the image R2 of the virtual end effector is generated by the virtual object image generating unit 23 in real time as the real image R1 of the robot 11 changes. In this way, the image R2 of the virtual end effector (the image portion 25 encircled by a dashed line in FIG. 4) displayed near the forward end of the arm in the real image R1 of the robot 11 can be made to move as the real image R1 of the robot 11 changes”); and 
a virtual model placement position correcting unit configured to correct placement positions of the virtual models to match the real equipment in the real space (at least figs. 1-4 [0023]-[0064] discuss augmented reality-capable display 13 displaying image R2/virtual models of virtual end effector along with real image R1 of robot 11, [0060]-[0064] discuss teaching, simulation of virtual end effector;  the space occupied by image R2/virtual models of virtual end effector read on a virtual space; discuss “the virtual object image generating unit 23 incorporated in the augmented reality-capable display 13 generates the image R2 of the virtual end effector that matches the real image R1 of the robot 11 currently being taken by the camera 18. Here, the image R2 of the virtual end effector is generated based on the virtual object data stored and held in the virtual object data holding unit 22, i.e., the data representing the three-dimensional shape, etc., of the end effector, and on the relative position and angle between the robot 11 and the camera 18 estimated as described above. More specifically, the image R2 of the virtual end effector is generated as an image having a proper orientation, position, and size with respect to the forward end of the arm contained in the real image R1 of the robot 11 taken by the camera 18.”, discuss “Then, the augmented reality image processing unit 24 incorporated in the augmented reality-capable display 13 causes the image R2 of the virtual end effector generated by the virtual object image generating unit 23 to be displayed on the display unit 19 in such a manner as to be added at the forward end of the arm in the real image R1 of the robot 11 taken by the camera 18 (see arrow E in FIG. 3)”;  discuss “When performing a robot teaching task, the operator operates the robot 11 by using the teach operation panel 14. Since the position/orientation of the robot 11 changes during operation, the real image R1 of the robot 11 displayed on the display unit 19 changes accordingly, as shown in FIG. 4. Then, based on the changing position/orientation data of the robot 11, the augmented reality image processing unit 24 updates the data of the image R2 of the virtual end effector to be displayed near the forward end of the arm in the real image R1 of the robot 11. Here, it is preferable that the image R2 of the virtual end effector is generated by the virtual object image generating unit 23 in real time as the real image R1 of the robot 11 changes. In this way, the image R2 of the virtual end effector (the image portion 25 encircled by a dashed line in FIG. 4) displayed near the forward end of the arm in the real image R1 of the robot 11 can be made to move as the real image R1 of the robot 11 changes”);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi (US 20170165841) as applied to claim 1 above, and further in view of Fujieda et al. (US 20180021952).
Regarding claim 2, Kamoi does not explicitly teach:
wherein the simulation device comprises: 
a relative position error calculating unit configured to calculate a relative position error from relative positions of the virtual models before and after correction; and 
a robot program correcting unit configured to correct the teaching points of the robot program based on the relative position error;
However, Fujieda et al. teaches:
wherein the simulation device comprises: 
a relative position error calculating unit configured to calculate a relative position error from relative positions of the virtual models before and after correction; and 
a robot program correcting unit configured to correct the teaching points of the robot program based on the relative position error;
(at least figs. 1-10B [0042]-[0060]discuss teaching and simulation of virtual robot system, Previous Analysis Process, Path Correction Process; in particular at least [0045] discuss 3D models of all components in the system, including robot, work object, peripheral structures; discuss “The teaching device 20 generates teaching data for the robot (e.g., a moving path of the robot) in a virtual space, and conducts an off-line teaching (off-line teaching) to supply the real robot with the generated teaching data. Specifically, the teaching device 20 executes a previous analysis process in which 3D models of a virtual robot, a tool attached to the virtual robot (the end effector), a work which is a work object, peripheral structures, and the like, are disposed in the virtual space to construct a virtual robot system, and teaching data is generated by the virtual robot system. The teaching device 20 executes a path correction process to correct the teaching data generated in the previous analysis process in accordance with the geometry of the 3D model of the component acquired after the construction of the real robot system”;   [0059]-[0060] discuss “In step S12, the teaching device 20 compares the measured 3D model generated in step S11 with an existing 3D model in the virtual space corresponding to the measured 3D model. If the existing 3D model is a simple geometric model having the same outer dimension as that of the actual component like a 3D model 301 illustrated in FIG. 9A, there is a case where the measured 3D model is substantially the same in outer dimension as the existing 3D model 301 but different in shape with the existing 3D model 301 (like 3D models 311 to 313 illustrated in FIGS. 9B to 9D, respectively). Then, as illustrated, for example, in FIGS. 10A and 10B, the existing 3D model 301 and the measured 3D model 311 are illustrated in voxels and compared in shape. A geometric difference between the existing 3D model 301 and the measured 3D model 311 is confirmed by, for example, extracting the Fourier spectrum of the shape illustrated in voxels… Next, in step S13, the teaching device 20 determines whether the geometric difference may affect the robot path generated in the previous analysis process based on the information about the component determined to have the geometric difference in step S12… Since an interference occurs between the robot path generated in the previous analysis process and the real component, it is determined that the geometric difference may affect the robot path also when the robot path needs to be corrected to a path to avoid the interference”) to avoid interference ([0042]-[0060]);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kamoi with wherein the simulation device comprises: a relative position error calculating unit configured to calculate a relative position error from relative positions of the virtual models before and after correction; and a robot program correcting unit configured to correct the teaching points of the robot program based on the relative position error as taught by Fujieda et al. to avoid interference.

Regarding claim 3, Kamoi does not explicitly teach:
wherein the simulation device comprises: 
a simulation executing unit configured to execute a simulation of the robot program by the virtual models; 
a virtual model interference detecting unit configured to detect interference between the virtual models in the simulation of the robot program; and 
a robot program interference avoidance unit configured to correct teaching points of the robot program to avoid interference;
However, Fujieda et al. teaches:
wherein the simulation device comprises: 
a simulation executing unit configured to execute a simulation of the robot program by the virtual models; 
a virtual model interference detecting unit configured to detect interference between the virtual models in the simulation of the robot program;
a robot program interference avoidance unit configured to correct teaching points of the robot program to avoid interference;
(at least figs. 1-10B [0042]-[0060]discuss teaching and simulation of virtual robot system, Previous Analysis Process, Path Correction Process; in particular at least [0045] discuss 3D models of all components in the system, including robot, work object, peripheral structures; discuss “The teaching device 20 generates teaching data for the robot (e.g., a moving path of the robot) in a virtual space, and conducts an off-line teaching (off-line teaching) to supply the real robot with the generated teaching data. Specifically, the teaching device 20 executes a previous analysis process in which 3D models of a virtual robot, a tool attached to the virtual robot (the end effector), a work which is a work object, peripheral structures, and the like, are disposed in the virtual space to construct a virtual robot system, and teaching data is generated by the virtual robot system. The teaching device 20 executes a path correction process to correct the teaching data generated in the previous analysis process in accordance with the geometry of the 3D model of the component acquired after the construction of the real robot system”;   [0059]-[0060] discuss “In step S12, the teaching device 20 compares the measured 3D model generated in step S11 with an existing 3D model in the virtual space corresponding to the measured 3D model. If the existing 3D model is a simple geometric model having the same outer dimension as that of the actual component like a 3D model 301 illustrated in FIG. 9A, there is a case where the measured 3D model is substantially the same in outer dimension as the existing 3D model 301 but different in shape with the existing 3D model 301 (like 3D models 311 to 313 illustrated in FIGS. 9B to 9D, respectively). Then, as illustrated, for example, in FIGS. 10A and 10B, the existing 3D model 301 and the measured 3D model 311 are illustrated in voxels and compared in shape. A geometric difference between the existing 3D model 301 and the measured 3D model 311 is confirmed by, for example, extracting the Fourier spectrum of the shape illustrated in voxels… Next, in step S13, the teaching device 20 determines whether the geometric difference may affect the robot path generated in the previous analysis process based on the information about the component determined to have the geometric difference in step S12… Since an interference occurs between the robot path generated in the previous analysis process and the real component, it is determined that the geometric difference may affect the robot path also when the robot path needs to be corrected to a path to avoid the interference”;         figs. 18-19, 27 [0065]-[0066] [0074]-[0077] discuss more details of correct path to avoid interference) to avoid interference ([0042]-[0060] [0065]-[0066] [0074]-[0077]);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kamoi with wherein the simulation device comprises: a simulation executing unit configured to execute a simulation of the robot program by the virtual models; a virtual model interference detecting unit configured to detect interference between the virtual models in the simulation of the robot program; a robot program interference avoidance unit configured to correct teaching points of the robot program to avoid interference; as taught by Fujieda et al. to avoid interference.

Regarding claim 4, Kamoi teaches:
a robot program transmission unit configured to transmit the robot program to the real robot (at least figs. 1-4 [0023]-[0064] discuss augmented reality-capable display 13 displaying image R2/virtual models of virtual end effector along with real image R1 of robot 11, [0060]-[0064] discuss teaching, simulation of virtual end effector;  the space occupied by image R2/virtual models of virtual end effector read on a virtual space; [0026]-[0036] discuss teaching of robot program/operation program, discuss “The virtual object data holding unit 22 holds data relating to a virtual object that is not present in the real space in which the robot 11 is located. The virtual object data is input from the teach operation panel 14 to the virtual object data holding unit 22. The virtual object data is data representing the three-dimensional shape and location of the end effector, the robot peripheral equipment, or the like”;    [0027] discuss "The operation program of the robot 11 is input from the teach operation panel 14 to the program holding unit 16. The operation program held in the program holding unit 16 can be rewritten from the teach operation panel 14”);

In addition and in the alternative, Fujieda et al. teaches:
a robot program transmission unit configured to transmit the robot program to the real robot (at least figs. 1-10B [0042]-[0060]discuss teaching and simulation of virtual robot system, Previous Analysis Process, Path Correction Process; in particular at least [0045] discuss 3D models of all components in the system, including robot, work object, peripheral structures; discuss “The teaching device 20 generates teaching data for the robot (e.g., a moving path of the robot) in a virtual space, and conducts an off-line teaching (off-line teaching) to supply the real robot with the generated teaching data. Specifically, the teaching device 20 executes a previous analysis process in which 3D models of a virtual robot, a tool attached to the virtual robot (the end effector), a work which is a work object, peripheral structures, and the like, are disposed in the virtual space to construct a virtual robot system, and teaching data is generated by the virtual robot system. The teaching device 20 executes a path correction process to correct the teaching data generated in the previous analysis process in accordance with the geometry of the 3D model of the component acquired after the construction of the real robot system”;   [0059]-[0060] discuss “In step S12, the teaching device 20 compares the measured 3D model generated in step S11 with an existing 3D model in the virtual space corresponding to the measured 3D model. If the existing 3D model is a simple geometric model having the same outer dimension as that of the actual component like a 3D model 301 illustrated in FIG. 9A, there is a case where the measured 3D model is substantially the same in outer dimension as the existing 3D model 301 but different in shape with the existing 3D model 301 (like 3D models 311 to 313 illustrated in FIGS. 9B to 9D, respectively). Then, as illustrated, for example, in FIGS. 10A and 10B, the existing 3D model 301 and the measured 3D model 311 are illustrated in voxels and compared in shape. A geometric difference between the existing 3D model 301 and the measured 3D model 311 is confirmed by, for example, extracting the Fourier spectrum of the shape illustrated in voxels… Next, in step S13, the teaching device 20 determines whether the geometric difference may affect the robot path generated in the previous analysis process based on the information about the component determined to have the geometric difference in step S12… Since an interference occurs between the robot path generated in the previous analysis process and the real component, it is determined that the geometric difference may affect the robot path also when the robot path needs to be corrected to a path to avoid the interference”;         figs. 18-19, 27 [0065]-[0066] [0074]-[0077] discuss more details of correct to avoid interference,   [0077] discuss “On the contrary, in the present embodiment, if a geometric error of the virtual 3D model has occurred, the operation program generated on the virtual robot system is corrected automatically and then transmitted to the real robot system”) to avoid interference ([0042]-[0060] [0065]-[0066] [0074]-[0077]);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kamoi with a robot program transmission unit configured to transmit the robot program to the real robot as taught by Fujieda et al. to avoid interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664